Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered August 29, 2022 for the patent application 17/166,807.   


Status of Claims

Claims 1 – 6 and 11 - 17 are pending in the application.
Claims 1, 4, 5 and  11- 13 are currently amended in the application.
Claims 7 - 10 are cancelled in the application without prejudice or disclaimer.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 6 and 11 - 17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 – 6 and 11 - 17 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system claim 11. 

Claim 1 recites the limitations of:

( A ) receiving, at a person to person (P2P) payments platform, a transaction request message from a sender computing device, the transaction request message including an identifier of a recipient, funding source details, and a payment amount;

( B ) searching, by the P2P payments platform, in a database, for an account associated with the recipient and registered with the P2P payments platform, based on the identifier of the recipient; 

( C ) determining, by the P2P payments platform, based on the identifier of the recipient and the search of the database, that the recipient does not have an account registered with the P2P payments platform; 

( D ) initiating, by the P2P payments platform, a request to a payment network to transfer the payment amount from the funding source to an escrow account maintained at an acquirer system; 

( E ) transmitting, by the P2P payments platform, to the sender computing device, a notification indicating transfer of the payment amount to the escrow account; 

( F ) transmitting, by the P2P payments platform, to the recipient based on the identifier, a payment notification message, said payment notification message including a link for the recipient to register with the P2P payments platform to receive the payment amount, whereby the recipient nominates an account in which to receive the payment amount from the escrow account; 

( G ) determining, by the P2P payments platform, that the recipient has not completed receipt of the payment amount from the escrow account within a predetermined time interval; and  

( H ) in response to determining that the recipient has not completed receipt of the payment amount from the escrow account within the predetermined time interval, initiating, by the P2P payments platform, a request to the payment network to transfer the payment amount from the escrow account back to the funding source.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claim 11 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the person to person (P2P) payments platform or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claim 11.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” “searching” and “initiating” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ) – ( H ) above in Applicant’s specification para [0034], which discloses “An example payment system 100 that incorporates a P2P payments platform (referred to below as simply a "P2P platform") 102 for effecting an electronic funds transfer from a sender 104 to a recipient 106 is illustrated in schematic form in FIG. 1. The sender 104 may initiate the funds transfer from a computing device, for example a mobile computing device, such as a smartphone or smart watch, or a desktop or laptop computing device. The sender device 104 is configured in largely conventional fashion, and includes standard software components, such as a web browser. In some embodiments the sender device may also include a dedicated application, such as a mobile application (app) for interacting with the P2P platform 102. The sender device 104 also may include payment-related applications, such as a digital wallet application. Sensitive data of the digital wallet application may be stored in a secure element (SE) or trusted execution environment (TEE) of the sender device 104, for example.“.  

Also, claim 1, limitation ( A ) and ( E ) above in Applicant’s specification para [0086], which discloses “The computing device 500 includes at least one or more of the following standard, commercially available, computer components, all interconnected by a bus 535: (a) random access memory (RAM) 526; (b) at least one computer processor 528; and (c) a network interface connector (NIC) 530 which connects the computer device 500 to a data communications network (such as network 20) and/or to external devices.“.  

Also, claim 1, limitation ( D ) and ( H ) above in Applicant’s specification para [0014], [0040] which discloses “Also disclosed herein is a method for open-loop person to person payments comprising: (i) receiving, at a person to person (P2P) payments platform from a sender computing device, a transaction request message including an identifier of a recipient, a selection of a payment device, and a payment amount; (ii) determining, based on the identifier, a registration status of the recipient; (iii) if the recipient is registered: (a) determining, from the identifier of the recipient, an account of the recipient; and (b) initiating a request to a payment network to effect a transfer of the payment amount from an account associated with the selected payment device to an account of the recipient; (iv) if the recipient is unregistered, effecting a transfer of the payment amount from an account associated with the selected payment device to an escrow account, and trans­ mitting, to the recipient based on the identifier, a payment notification message, said payment notification message including a link for the recipient to register an account at the P2P payments platform to receive the payment amount.“.  Similar arguments apply to claim 11.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claim 1 and 11 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1 and 11 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 2 – 6 and 12 - 17 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 6 and 12 - 17 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 7 and 11 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 6 and 12 - 17  clearly further define the abstract idea as stated above and claims 3, 5, 13, 16 and 17 further define extra-solution activities such as wherein the optical code also encodes a URL of a payment webpage of the P2P payments platform and initiating a transfer of the payment amount from the escrow account to the generated recipient account within the predetermined time interval and presenting data and transmitting/receiving data. Furthermore, dependent claims 2 – 6 and 12 - 17 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 6 and 11 - 17 are not seen to be statutory.


Response to Arguments

Examiner would like to point out that the Supreme Court in KSR International Co. v. Teleflex Inc. described seven rationales to support rejections under 35 U.S.C. 103:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
 Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
“Obvious to try” –choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and
 Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations; however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” see Dann v. Johnson, 425 U.S. 219, 230 (1976).

Applicant's arguments filed with an Amendment on August 29, 2022 have been fully considered but they are not persuasive.  

Applicant Argument: 
“That said, even if the subject matter cited by the Office did correspond to a fundamental economic practice, the pending claims recite numerous additional elements. This can be seen in the use of an escrow account to allow for asynchronous transactions between registered and unregistered individuals, allowing an individual to transfer funds to nearly anyone and for the recipient to receive the funds at a time convenient to them. The use of a predetermined time interval in which to complete that asynchronous transaction once initiated, ensures that the open loop nature of the use of the escrow account does not allow an incomplete transaction for an excessively long period of time. “, (see page 7 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  The 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG") states that a category of abstract ideas is a "Certain Methods Of Organizing Human Activity", which are concepts relating to the economy and commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The method for open-loop person to person payments, falls under the category of concepts relating to business relations and commerce.  Abstract ideas are not limited to ideas that may be characterized as economic principles; nor are abstract ideas limited to the examples set forth in Alice, i.e., fundamental economic practices, certain methods of organizing human activities, an idea of itself, and mathematical relationships or formulae.



Applicant Argument: 
“Despite this, the Office argues that the claims recite structural components that "amount to no more than mere instruction to apply the abstract idea using generic computer components." See, Office Action dated June 9, 2022, at p. 7. However, the mere fact that the claims recite a computing device that may be used as a tool does not mean that the combination of configurations and operations of the pending claims represent well-known, routine, or conventional activity in the pertinent art. To the contrary, there is no evidence provided by the Office to support that the combination of configurations and operations recited by each pending claim (as amended herein) was previously known to the industry (much less well-understood, routine, or conventional). Instead, each pending independent and dependent claim recites a combination of configurations and operations that involve far more than the performance of
well-understood, routine, and conventional activities previously known to the industry.“, (see page 9 of the Remarks).


Examiner’s Response:  
Examiner respectfully disagrees.  Applicant provide no explanation of how the technological components recited in the claims provide anything more than conventional computer processing operations to carry out the processing electronic transactions process defined in the claims. The claims are understood to claimed an abstract idea to be directed to a process of processing electronic transactions based upon known financial considerations, such as merchant device connected to an electronic payment network to transfer the payment amount from the funding source to an escrow account maintained at an acquirer system.  Applicant have not explained why these concepts or ideas did not exist before the time of computers.  However, Applicants' own characterization of the claimed process does not describe any technological improvement to a computer system. See the specification [0039] --  Instead, it describes a business process. In evaluating a computer-based invention, the Federal Circuit has conducted the abstract idea inquiry by "ask[ing] whether the focus of the claims is on the specific asserted improvement in computer capabilities ... or, instead, on a process that qualifies as an 'abstract idea' for which computers are invoked merely as a tool." Enfzsh, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (citation omitted).  In this case, the claim invoke computers merely as a tool to facilitate processing electronic transactions. The applicants do not identify, any specific improvement to the operation of a computing device that is effected by the claims. Rather, the focus on the claims is on improvement to the process of processing electronic transactions. Because processing electronic transactions were well-known, the claimed system and methods operations "can readily be understood simply adding conventional computer components to well­ known business practices." Enfzsh, LLC v. Microsoft Corp., 822 F.3d 1327, 1338 (Fed. Cir. 2016) (describing characteristics of claims found to be impermissibly abstract).  See MPEP 2106.05 D (II).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696